DETAILED ACTION
Prosecution History
Claims 1, 17 and 20 - 25 have been amended.
Claims 4 and 12 have been cancelled.
Claims 1, 3, 6 – 11, 13 – 25 and 27 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance:
The cited prior art of record fails to expressly teach a method, system and a computer program product and a mobile medical kit for use in a vehicle, in particular an airplane, where the claims, in combination with other recited features, includes a kit comprising multiple releasable and lockable medical modules in a container where the medical modules may be remotely released thereby signaling the release to the user and enabling access to the contents of the medical module. Consumption or use of the contents of the module are detected and the module may be remotely locked based on the detected use or consumption.
The closest prior art includes Brown, teaching releasing or locking medical modules of a medical kit; however, brown relies on an authorized user being authenticated, rather than a remote data processing system. Cashman teaches a remote medical kit for use in an airplane that includes modules in a container; however, each module is not remotely locked/released. In another embodiment, Cashman teaches a kiosk that maybe placed in a remote location that has drawers containing medical devices. Each drawer may be remotely locked and unlocked. However, the kiosk is not portable.
The most remarkable prior art of record is as follows:
Brown et al: U.S. Publication Number 2009/0108016 A1
Cashman et al: U.S. Publication Number 2014/0330579 A1
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
CONCLUSION
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is 571-270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at 571.272.6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  
Hand delivered replies should be delivered to:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                         
Date: 7 September, 2022